Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
The amendment filed on 06/02/2022 is acknowledged. Claim 2 has been canceled, claim 15 has been withdrawn, and new claim 21 has been added. Claims 1, 3-14, 16-21 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 06/02/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejections of the claims are remained for reasons of record and the following. In addition, the new claim is hereby included in the rejection and the rejection is modified based on the amendments. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-14, and 16-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Simonnet (FR 2913337 A1)
Simonnet teaches cosmetic materials comprises 
an aqueous physiologically acceptable medium comprising 0.2-5% by total weight of amphiphilic polymer such as acrylate copolymer and (page 7, 9, 12, and 13), 0.5-20% by total weight of emulsifier (page 8) including dimethicone copolyol (page 10), 0.1-30% by total weight of oil (page 11), 0.01-30% by total weight of dyestuff (page 12), and 0.01-30% by total weight of filler (page 12); and exemplified a composition comprising 3% by weight of glycerin, 1% D-Panthenol (a polyol), 3% by weight of Dow Corning Q21403 FLUID (a polyol) (example 3, phase A2 and B); and 
a lyophilized powder comprising microorganism, 20-50% by weight of cryoprotectant including ascorbates (active) and oligosaccharide with 2 units, and from 0.1-70% by weight of freeze-dry additives including guar gum (page 6-7);
wherein the lyophilized powder is to be suspended in the medium (page 7).
There is no surfactant being recited as must have component in the lyophilized powder.
The weight ratio between ascorbates and guar gum is calculated to be 200-0.7:1 (20%/0.1%=200).
The weight ratio between polyol and acrylic acid polymer is calculated to be 35:1 (7%/0.2%=35).

The weight percentage of the lyophilized powder is calculated to be < about 42.09% (100 - (0.2+5)/2 - (0.5+20)/2 - (0.1+30)/2 - (0.01+30)/2 - (0.01+30)/2 = 100 - 2.6 – 10.25 – 15.05 – 15.005 -15.005 = 100 - 57.91 = 42.09%) using the midpoint of the weight percentages of amphiphilic polymer, emulsifier, oil, dyestuff, and filler and with the consideration of the amount of water not being counted. Thus, the weight ratio between the lyophilized powder and medium is calculated to be 1:1.376 (57.91/42.09 = 1.376) which overlaps with the claimed 1:100-0.2 and 1:40-0.5 weight ratio. Or alternatively, it is routine optimization for a person of ordinary skill in the art to determine the optimal weight ratio between the lyophilized powder and medium in order to best achieve the desired results of suspending lyophilized powder in the medium. See MPEP 2144.05.

Simonnet does not specify the same weight percentages of polysaccharide in claims 1, 5, 16, and 18; polyol in claim 12; and active in claim 17.
These deficiencies are cured by the rationale a prima facie case of obviousness typically exists when the range of a claimed composition lies inside or overlaps with the range disclosed in the prior art, such as in the instant rejection.
In the instant case the claimed range of polysaccharide is 0.1-15%, 0.5-12%, 0.8-8%, and 1.2-5% by weight and the range of polysaccharide taught in the prior art is 0.1-70% by weight and therefor, includes the claimed range.
In the instant case the claimed range of polyol is 12-35% by weight and the range of polyol taught in the prior art is 0.5-20% by weight and therefor, overlaps with the claimed range. 
In the instant case the claimed range of active is 35-52% by weight and the range of active taught in the prior art is 20-50% by weight and therefor, overlaps with the claimed range. 
Please refer to MPEP 2144.05.II.A.

Response to Applicants’ arguments:
Applicant’s argument with regard to the new limitation of freeze-dried cosmetic composition to aqueous cosmetic composition in claim 1 is addressed in the modified rejection above.

Applicants argue that the instant claims do not recite essential microorganisms taught by Simonnet. 
However, this argument is not deemed persuasive. The transitional phrase of the instant claims is “a freeze-dried cosmetic composition comprising” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Please refer to MPEP 2111.03.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612